Exhibit 10.7

 

FINAL

Employee Option

 

AMENDMENT NO. 1

TO THE

NORTHWEST AIRLINES CORPORATION

2007 STOCK INCENTIVE PLAN

NON-QUALIFIED STOCK OPTION AWARD

(Effective as of April 14, 2008)

 

This AMENDMENT NO. 1 TO THE NORTHWEST AIRLINES CORPORATION 2007 STOCK INCENTIVE
PLAN NON-QUALIFIED STOCK OPTION AWARD (the “Amendment”) is hereby adopted and
approved by the Compensation Committee of the Board of Directors of Northwest
Airlines Corporation (the “Company”) as of the date set forth above.

 

Pursuant to the authority granted under Section 3.1(g) of the Northwest Airlines
Corporation 2007 Stock Incentive Plan (the “Plan”), the Compensation Committee
of the Board of Directors of the Company hereby amends the Plan’s Non-Qualified
Stock Option Award (the “Option”) as follows:

 

1.                             Amendment of Option.  Section 1.1 of the Option
is deleted in its entirety and hereby replaced with the following:

 

“1.1         “Cause” shall mean “Cause” as defined in a management compensation
agreement between the Optionee and the Company or a Subsidiary or, if not
defined therein or if there is no such agreement, “Cause” shall mean any one or
more of the following: (a) an act or acts of personal dishonesty by the Optionee
intended to result in substantial personal enrichment of the Optionee at the
expense of the Company or a Subsidiary, (b) an act or acts of personal
dishonesty by the Optionee intended to cause substantial injury to the Company
or a Subsidiary, (c) material breach (other than as a result of a Disability) by
the Optionee of the Optionee’s obligations under the terms and conditions of the
Optionee’s employment, which action was (i) undertaken without a reasonable
belief that the action was in the best interests of the Company or a Subsidiary
and (ii) not remedied within fifteen days after receipt of written notice from
the Company or a Subsidiary specifying the alleged breach, or (d) the conviction
of the Optionee of a felony.”

 

2.                             Amendment of the Option. The sub-section entitled
“Change of Control” of Section 4 of the Option is hereby deleted in its entirety
and replaced with the following:

 

--------------------------------------------------------------------------------


 

“Change of Control: In the event of a Change of Control, the Option shall, to
the extent then outstanding, vest in accordance with Section 13.2(a) of the
Plan. If the Optionee’s employment is terminated without Cause or if the
Optionee terminates employment for Good Reason, in each case, within two
(2) years following a Change of Control, the Optionee will have three (3) years
following the date of such termination of employment to exercise any portion of
the Option (to the extent the Option is exercisable, and not previously
exercised or cancelled) thereafter; provided, however, the Option shall not be
exercisable later than ten (10) years after the date granted.  For purposes
hereof, “Good Reason” shall mean “Good Reason” as defined in a management
compensation agreement (as amended, if applicable) between the Optionee and the
Company or a Subsidiary or, if not defined therein or if there is no such
agreement, “Good Reason” shall mean “Good Reason” as defined in the Plan.

 

3.                             Definitions. Except as otherwise defined in this
Amendment, capitalized terms used but not defined herein shall have the meanings
given them in the Northwest Airlines Corporation 2007 Stock Incentive Plan or
the Option.

 

4.                             General.  References to the “Option” contained in
the Option shall mean the Option as amended by this Amendment.  Except as herein
provided, the Option shall remain unchanged and in full force and effect.

 

Adopted by the Compensation Committee of the Board of Directors of Northwest
Airlines Corporation on April 14, 2008.

 

--------------------------------------------------------------------------------